DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6-8, 10-13, 16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	With respect to claim 1, the prior art of record fails to suggest or disclose wherein at least one skew detector comprises a D flip-flop; wherein the delay elements are inverters, an odd number of inverters is provided between a first node and a second node, and an inverter is provided between an output of either the first skew detector or the second skew detector and a corresponding output of the skew sensor; and wherein a skew control unit measures a skew between the first clock signal and the second clock signal comprises using the skew sensor; wherein the skew sensor comprises a first subset of skew detectors including the first skew detector and the second skew detector, wherein the skew sensor comprises a first chain of delay elements, wherein the first skew detector receives the other one of the first clock signal and the second clock signal delayed by the first delay difference as second input signal via a first node of the first chain of delay elements, and wherein the second skew detector receives the other one of the first clock signal and the second clock signal delayed by the second delay difference as second input signal via a second node of the first chain of delay elements.
With respect to claim 11, the prior art of record fails to suggest or discloses receiving, by the first skew detector, the other one of the first clock signal and the second clock signal delayed by the first delay difference as second input signal via a first node of the first chain of delay elements; receiving by a second skew detector either the first clock signal or the second clock signal as the first input signal and the other one of the first clock signal and the second clock signal optionally delayed by a second delay . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KHAREEM E ALMO/Examiner, Art Unit 2849                 
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842